Citation Nr: 0715337	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.  

2. Entitlement to an initial rating higher than 10 percent 
for the residuals of a right shoulder dislocation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.                 


FINDINGS OF FACT

1. By a January 1983 rating decision, the RO denied service 
connection for manic-depression to include delayed stress 
reaction; although the veteran initiated an appeal, he did 
not timely perfect the appeal and by operation of law, the 
rating decision denying the claim became final.   

2. The additional evidence presented since the January 1983 
rating decision regarding post-traumatic stress disorder, 
when considered by itself, or in the context of the entire 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim of service connection for 
post-traumatic stress disorder, and the additional evidence 
does not raise a reasonable possibility of substantiating the 
claim.   

3. The right shoulder disability is manifested by decreased 
range of motion, but not such that it equates to limitation 
of the arm to the shoulder level.   


CONCLUSIONS OF LAW

1. The rating decision in January 1983 by the RO, denying 
service connection for manic-depression to include delayed 
stress reaction, became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.104(a) (2006).  

2. The additional evidence presented to reopen the claim of 
service connection for post-traumatic stress disorder is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).       

3. The criteria for an initial rating higher than 10 percent 
for the residuals of a right shoulder dislocation have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 (2006).   

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).        

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As for the application to reopen the claim of service 
connection for post-traumatic stress disorder, the RO 
provided pre-adjudication VCAA notice by letter, dated in 
April 2004.  The veteran was notified of the evidence needed 
to reopen the claim of service connection for post-traumatic 
stress disorder, namely, evidence that was new and material, 
and the evidence needed to establish the underlying claim of 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence claim); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

As for the degree of disability assignable, the RO provided 
post-adjudication VCAA notice by letter, dated in March 2006.  
As notice came after the initial adjudication of the claim, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claim 
to reopen is denied, no disability rating can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

With regard to the claim for increase for the right shoulder, 
the RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection by 
letter, dated in April 2004.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the claim of service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement to the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial compensable 
rating for a right shoulder disability.  Dingess, 19 Vet. 
App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In this case, the RO has obtained 
VA records and private medical records.  In addition, as to 
the veteran's application to reopen the claim of service 
connection for post-traumatic stress disorder, the veteran 
was afforded a VA examination in May 2004.  At that time, the 
veteran also underwent a VA examination pertinent to his 
right shoulder disability.  

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claim

The original claim of service connection for post-traumatic 
stress disorder was denied by the RO in a January 1983 rating 
decision.  At that time, the RO characterized the veteran's 
claim as entitlement to service connection for 
manic-depression to include delayed stress reaction.  The RO 
stated that there was no evidence of a psychiatric disability 
in service and no finding of a disability related to service.  
The RO also indicated that the veteran's claimed delayed 
stress reaction had not been found on VA examination and had 
not been diagnosed.  In February 1983, the veteran filed a 
notice of disagreement with the rating decision.  A statement 
of the case was sent to the veteran in September 1983.  
Although the veteran filed a substantive appeal in December 
1984, the Board notes that the substantive appeal was more 
than one year after the January 1983 rating decision and more 
than 60 days after the statement of the case was mailed in 
September 1983.  As the veteran failed to perfect a timely 
appeal to the January 1983 rating decision, the rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.         

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the rating decision in January 1983 was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.         

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

Evidence Previously Considered

As stated above, the last final denial of the claim was in 
January 1983.  The evidence of record at the time of the 
January 1983 rating decision consisted of the veteran's 
service medical records, medical treatment records from the 
veteran's employment from August 1973 to November 1981, 
private medical statements from T.P.W., M.D., dated in 
December 1976 and March 1982, a private medical record 
showing treatment from August to November 1979, private 
medical records from Warren General Hospital, dated in 
December 1980 and January 1981, private medical records from 
University Hospitals of Cleveland, dated in February 1981, 
and a VA Examination Report, dated in August 1982, with an 
attached Social Service Report.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from September 1969 to January 1972, with 
service in the Republic of Vietnam from November 7, 1970 to 
November 6, 1971.  His Military Occupational Specialty (MOS) 
was as a heavy vehicle driver, and he received the National 
Defense Service Medial, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal, with device.  

The service medical records show that in October 1969 the 
veteran complained of nervousness and shakiness all of his 
life.  The examiner noted that the veteran apparently had had 
black out spells when he did not remember what he did.  The 
veteran was described as jittery and nervous.  No diagnosis 
was provided.  The reminder of the service medical records 
are negative for a complaint, finding, or history of a 
psychiatric disorder to include post-traumatic stress 
disorder. 



After service, records of the Warren General Hospital include 
a Report of Consultation, dated in December 1980, in which 
the primary diagnosis was post-traumatic stress reaction 
precipitated by an angiogram procedure.  The secondary 
diagnosis was depressive neurosis precipitated by delayed 
stress syndrome associated with Vietnam combat experiences.      

On VA examination in August 1982, the veteran gave a long 
account of his service experiences in Vietnam.  The veteran 
indicated that he was not nervous about his Vietnam 
experiences and never thought of them.  According to the 
veteran, he did not have any guilt feelings, intrusive 
thoughts, nightmares or feelings of numbness or depression in 
relation to those experiences.  In regard to a diagnosis, the 
examiner stated that the veteran did not meet the criteria 
for post-traumatic stress disorder.      

At the time of the veteran's August 1982 VA examination, the 
veteran was also evaluated by a VA social worker.  In the 
Social Service Report, the social worker noted that the 
veteran served in Vietnam from 1969 to 1971 as a truck driver 
and light equipment engineer.  While the veteran was 
stationed in Vietnam, he was involved in road and airfield 
construction; he saw no direct combat.  The social worker 
noted that according to the veteran, his worst Vietnam 
experience occurred when he witnessed helicopters crashing on 
the landing fields and exploding.  The veteran reported that 
the crews were not able to escape the fire and burned to 
death.  According to the veteran, he remembered hearing the 
men screaming.  He stated that at present, he had difficulty 
going to sleep at night because of the memories of the 
helicopters crashing.  The social worker noted that the 
veteran had some symptoms which he related to his Vietnam 
experience and other symptoms that he did not relate to 
Vietnam.  The social worker indicated that it was difficult 
to assess whether the veteran's problems stemmed from his 
Vietnam experience. 



Current Claim to Reopen

The current claim to reopen was received at the RO in March 
2004.  At that time, the veteran requested service connection 
for post-traumatic stress disorder.  He submitted private in-
patient treatment records which showed that he was 
hospitalized for 12 days in November 1976.  The  diagnosis 
was depressive reaction.  

In a PTSD questionnaire, received in April 2004, the veteran 
stated that while he was stationed in Vietnam, he witnessed 
helicopter crashes resulting in the deaths of the crews.    

On VA examination in May 2004, the examiner stated that the 
veteran did not spontaneously report stressor events from 
Vietnam, and there was no discernible change in the veteran's 
affect or demeanor while discussing his active duty 
experiences in Vietnam or elsewhere.  The examiner stated 
that the veteran's current chief complaint was that he 
continued to experience problems with depression.  When asked 
about disturbing dreams or nightmares, the veteran reported 
that he had never had disturbing dreams or nightmares.  He 
did not report any other persistent re-experiencing of any 
trauma, including no intrusive thoughts or flashbacks.  The 
diagnosis was depressive disorder.  The examiner reported 
that the veteran did not meet the criteria for post-traumatic 
stress disorder.  

VA records from December 1999 to August 2004 contain no 
reference to post-traumatic stress disorder.  

Analysis

In order to reopen the claim, new and material evidence must 
be presented. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In the rating decision in January 1983, the RO denied the 
claim because the veteran did not have post-traumatic stress 
disorder.         

The additional evidence of record consists of the report of 
VA examination in May 2004, and the VA examiner specifically 
concluded that the veteran did not meet the criteria for 
post-traumatic stress disorder.  In addition, the VA records 
from December 1999 to August 2004 contain no documentation of 
post-traumatic stress disorder.  Consequently, the additional 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, that is, a diagnosis of post-
traumatic stress disorder, and the additional evidence is not 
new and material.     

To the extent that private inpatient records show that the 
veteran was hospitalized for 12 days in November 1976 for 
depressive reaction, and in the veteran's May 2004 VA 
examination, he was diagnosed with depressive disorder, the 
evidence is cumulative of evidence previously considered by 
the RO in the January 1983 rating decision and does not 
constitute new and material evidence.  38 C.F.R. § 3.156.  

In regard to the veteran's statements provided in the PTSD 
questionnaire, while the evidence relates to an in-service 
stressor, the stressor statement is are redundant of the 
statement previously provided by the veteran at the time of 
his evaluation by VA in August 1982, which has been 
previously considered.  Moreover, evidence does not relate to 
the unestablished fact necessary to substantiate the claim, 
that is, a diagnosis of post-traumatic stress disorder.  
Thus, the veteran's stressor statements do not constitute new 
and material evidence to reopen the claim.   

As the additional evidence does not contain a diagnosis of 
post-traumatic stress disorder, the evidence is not new and 
material and the claim of service connection for post-
traumatic stress disorder is not reopened.  Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit-of-the-
doubt standard of proof does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).       



II. Claim for Increase

Factual Background

The service medical records show that in September 1969 the 
veteran was treated for a right shoulder strain and 
dislocation.  

In March 2004, the veteran filed a claim of service 
connection for a right shoulder disability.  

On VA examination in May 2004.  The veteran complained of 
chronic pain in his right shoulder.  The examiner noted that 
X-rays in May 2001 revealed no degenerative changes.  The 
physical examination showed that the veteran had slight 
atrophy of the right shoulder.  He had active abduction of 
the shoulder above 30 degrees with passive abduction to 170 
degrees, forward flexion was to 170 degrees, active internal 
rotation was 50 degrees, and passive internal rotation was 90 
degrees, and external rotation was 90 degrees.  The veteran 
was slightly tender at the front and at the impingement point 
of the right shoulder.  There was no atrophy of the arms.  
The diagnosis was old dislocation of the right shoulder with 
recent tear of the rotator cuff.  The examiner opined that it 
was at least as likely as not that the veteran's present 
symptomatology of a tear of the rotator cuff was related to 
his in-service injury of the right shoulder dislocation.  

In an August 2004 rating action, the RO granted service 
connection for the residuals of a right shoulder dislocation.  
At that time, the RO assigned a noncompensable disability 
rating under Diagnostic Code 5203, effective from March 17, 
2004, for the veteran's service-connected right shoulder 
disability.  

VA records from December 1999 to August 2004 show 
intermittent treatment for the service-connected right 
shoulder disability.  According to the records, the veteran 
was seen on numerous occasions for right shoulder pain.  In 
July 2001, the veteran stated that he had recently re-injured 
his right shoulder.  He stated that he subsequently developed 
right shoulder pain and was unable to raise his arm above his 
head.  The assessment was possible rotator cuff tear versus 
tenosynivitis.  In February 2002, an MRI revealed 
hypertrophic changes and a complete tear of the rotator cuff.    

In the January 2005 statement of the case, the RO increased 
the disability rating for the veteran's service-connected 
right shoulder disability from noncompensable to 10 percent 
disabling under Diagnostic Code 5203, effective from March 
17, 2004.   

Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Since the veteran disagreed with the initial rating, 
following the initial grant of service connection for a right 
shoulder disability, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the veteran's service-connected right shoulder 
disability has been rated as 10 percent disabling under 
Diagnostic Code 5203, impairment of the clavicle or scapula.  
Under Diagnostic Code 5203, a 10 percent award is for 
application where there is malunion of the clavicle or 
scapula, or nonunion of either without loose movement.  A 20 
percent evaluation is for application where there is nonunion 
of the clavicle or scapula with loose movement, or where 
there is dislocation of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.        

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction.  38 C.F.R. 
§ 4.71, Plate I.      

Under Diagnostic Code 5203, the next higher rating, 20 
percent, requires either nonunion of the clavicle or scapula 
with loose movement, or dislocation of the clavicle or 
scapula.  Neither of these is shown by the evidence of 
record, and a higher rating is not warranted.

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating.  The only other 
Diagnostic Codes available for rating the shoulder and arm 
are Diagnostic Codes 5200 through 5202.  Any evaluation under 
Diagnostic Code 5200 requires ankylosis of the scapulohumeral 
articulation, which is not shown by the evidence of record.  
A higher evaluation under Diagnostic Code 5201 requires 
limitation of motion of the arm to the shoulder level, to 
midway between the side and shoulder level, or to 25 degrees 
from the side.  The record contains no evidence of any such 
limitation of motion.  A rating under Diagnostic Code 5202 is 
not warranted because it relates to disabilities of the 
humerus, which are not shown.

In light of the above, the Board finds that a rating higher 
than 10 percent for the residuals of a right shoulder 
dislocation is not warranted.  Even when pain and other 
symptoms are accounted for there is no indication of 
functional limitation of the arm at shoulder level.  For 
these reasons, the criteria for a rating higher than 10 
percent rating during the appeal period have not been met.   
Fenderson, 12 Vet. App. at 119.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has not been presented, the 
claim of service connection for post-traumatic stress 
disorder is not reopened, and the appeal is denied.  

An initial rating higher than 10 percent for the residuals of 
a right shoulder dislocation is denied.   

____________________________________________
GEORGE E. GUIDO, JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


